Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-22 are pending. Claims 9-20 have been withdrawn as drawn to non-elected inventions. Claims 1-8 and 21-22 have been examined.
Election/Restriction
 Applicant’s election of Group I, claims 1-8 and 21-22 in the reply filed on 07/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
This application, Serial No. 16/379,748 (PGPub: US2019/0317167) was filed 04/09/2019. This application claims benefit of U.S. Provisional Patent Applications 62/655,828 filed 04/11/2018 and 62/664,946 filed 05/01/2018.
Information Disclosure Statements
The Information Disclosure Statements filed 07/08/2019 and 03/11/2020 have been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the spatially encoded response" in line 8.  There is insufficient antecedent basis for this limitation in the claim.


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In the instant application, claim 1 recites “means for exciting” and “means for sensing, receiving and transmitting”. Review of the specification identified corresponding structure as an excitation coil, receive coils and transmit coils.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0097829, Pub Date: 04/10/2014, hereinafter “Wang”) in view of Weinberger et al. (US 2004/0248318, Pub Date: 12/09/2004, hereinafter “Weinberger”).
Regarding claim 1, Wang teaches throughout the publication a superparamagnetic nanoparticle-based analytical method (paragraph 0005), comprising providing a sample comprising at least one or more analytes in a sample matrix (see Figure 1, sample container 110A; paragraphs 0026 and 0059), one or more analytical regions, each of the analytical regions is a stationary phase having at least one or more sections, labeling each of the analytes in the sample with a superparamagnetic nanoparticle and immobilizing the labeled analytes in the stationary phase (Figures 6A-6B and paragraphs 0037, 0045, 0059,, sponge diagnostic scheme, wherein the sponge is selected to facilitate binding of the targeted microbe and magnetic nanoparticle); providing an analytical device having a means for exciting the superparamagnetic nanoparticles in vitro and a means for sensing, receiving, and transmitting response of the excited superparamagnetic nanoparticles, and exciting the superparamagnetic nanoparticles in vitro, sensing, receiving, and transmitting the response of the superparamagnetic nanoparticles (Figure 1, part 100; Figure 5; paragraphs 0015, 0025-0030 and 0036, excitation and detection coils), and analyzing the response of the superparamagnetic nanoparticle and determining characteristic of the analytes (see Figures 1, 5 and 6A; paragraphs 0028, 0037, 0045, 0073-0074, wherein the response of the superparamagnetic nanoparticles comprises harmonics (paragraphs  0035-0036, generating a plurality of harmonics in a magnetic field). However, 
Weinberger teaches throughout the publication a device comprising a biochip with removable microfluidic elements that are designed to deliver fluid that can include an analyte to a specific location on the biochip (paragraph 0008). Additionally, Weinberger teaches that the device is removable insertable into a detection system (paragraphs 0009-0010). Furthermore, the sample region can include a chromatographic stationary phase (paragraphs 0019-0021).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate into the method of Wang, a biochip having analytical regions that is insertable into a detection analytical device as taught by Weinberger because it would have been desirable allow for the mobility of the biochip providing an inexpensive and disposable method for providing the sample to the analytical device that allows more flexibility with sample and reagent introduction and since Wang teaches that the method is applicable to point of care devices and systems and that fluid may be delivered by use of microchannels (Wang, paragraphs 0026 and 0041).
Regarding claim 3, Wang in view of Weinberger teach the method wherein the stationary phase consists of one single section (Wang, see Figures 6A-6B; Weinberger, paragraphs 0019-0021). 
Regarding claim 4, Wang in view of Weinberger teach the method wherein the stationary phases is adopted to immobilize different types of superparamagnetic nanoparticles (Wang, paragraphs 0045 and 0074 and see Figures 6A-6B and 12). Although the references do not specifically teach that the amount of superparamagnetic nanoparticles is in a range of 1 to 20, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of 
 Regarding claim 6, Wang in view of Weinberger teach the method wherein the superparamagnetic nanoparticle has a particle size in a range of 1 nm to 1000 nm (Wang, paragraphs 0040 and 0048). 
Regarding claim 7, Wang in view of Weinberger teach the method wherein the superparamagnetic nanoparticle is made of iron oxide (Wang, paragraph 0006) or FeCo (Wang, paragraph 0084). 
Regarding claim 8, Kim in view of Weinberger teach the method wherein the analytical region is of an assay format such as an ELISA monolayer (Weinberger, paragraphs 0088).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0097829, Pub Date: 04/10/2014, hereinafter “Wang”) in view of Weinberger et al. (US 2004/0248318, Pub Date: 12/09/2004), as applied to claim 1 above (hereinafter “Modified Wang”), and further in view of Kim et al. (Lab Chip, 2005, 5, pages 657-664, IDS).
	Regarding claim 5, Modified Wang teach the method as described above but fails to specifically teach the method wherein each of the superparamagnetic nanoparticles corresponds to each of the labeled analytes and is distinct from other superparamagnetic nanoparticles on the labeled analytes in the sample. However, Kim teaches throughout the publication superparamagnetic based analytical methods wherein two different types of nanoparticles are used to label two different types of analytes, respectively (abstract and pages 659-661).
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the method of Modified Wang capabilities for two different types of superparamagnetic nanoparticles corresponding to two types of different analytes to be detected because it would have been desirable to allow for dual analyte detection in a single device. 
Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.